Citation Nr: 0612076	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral wrist condition.

2.  Entitlement to service connection for a bilateral wrist 
condition.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).

7.  Entitlement to a separate evaluation for neuropathy of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1995 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2003 the veteran requested a hearing before a 
decision review officer at the RO.  In a January 2004 written 
statement, the veteran agreed to indefinitely postpone his 
personal hearing.  He has not, to date, requested 
rescheduling of his hearing.

The Board observes that in March 2002, the veteran submitted 
a claim for a temporary total evaluation based on the need 
for convalescence.  Review of the record does not disclose 
adjudication of this claim.  As such, it is referred to the 
AOJ for appropriate action.

The issues of entitlement to service connection for a 
bilateral wrist condition and  TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a rating decision of September 1999, the RO denied 
service connection for a bilateral wrist condition.  The 
veteran did not appeal that decision.

2.  The evidence received since the RO's September 1999 
rating decision is relevant and probative of the issue at 
hand.  

3.  The veteran's low back disability is manifested by pain 
and no more than moderate limitation of motion or moderate 
functional impairment.

4.  Lumbar degenerative disc disease is manifested by a 
sensory change in the right lower extremity.

5.  Degenerative arthritis of the right knee is manifested by 
pain, tenderness, and limitation of extension and flexion.  

6.  Degenerative arthritis of the left knee is manifested by 
pain, tenderness, and limitation of flexion.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral wrist condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and 
after September 23, 2002) and 5237, 5242, 5243 (after 
September 26, 2003).

3.  Degenerative disc disease of the lumbar spine manifested 
by sensory change in the right lower extremity is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

4.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee with limitation of 
flexion have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5260 (2005).

5.  The criteria for a separate evaluation for limitation of 
extension of the right leg have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2005).

6.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claims were received in 
February 2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  Letters dated in 
February 2002 instructed veteran regarding the evidence 
necessary to substantiate the claim and requested that he 
identify evidence supportive of the claim.  

A Statement of the Case, issued in September 2003, provided 
notice to the veteran of the evidence necessary to support 
his claim.  A supplemental statement of the case dated in 
June 2004 also provided notice to the veteran of the evidence 
of record regarding his claim and why this evidence was 
insufficient to award the benefit sought.  These documents 
also addressed the evaluative criteria.  The failure to 
address effective dates is harmless as the veteran has not 
challenged the effective dates of the awards.  The letters 
did address the effective dates of the regulatory changes.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that the duty to assist requirements of 
the VCAA and the implementing regulations have been satisfied 
with respect to the issues decided herein.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO denied the veteran's claim of entitlement to service 
connection for a 
bilateral wrist condition in November 1998.  It determined 
that there was no evidence of a chronic wrist disability in 
service or degenerative changes to a compensable degree 
within one year of separation.  The RO again denied the 
veteran's claim in September 1999, concluding that the in-
service medical evidence did not show a chronic bilateral 
wrist disability, and that there was no evidence that the 
current condition was related to a disease or injury during 
service.  

The evidence of record at the time of the RO's most recent 
final decision, in September 1999, included service medical 
records, which reflect that the veteran complained of an 
injury to his left hand in March 1997.  The veteran 
complained of continued pain in April 1997, and the 
impression was wrist sprain, slowly resolving.  X-rays 
revealed a normal left wrist.  

An August 1998 VA examination report was also of record.  The 
examiner noted that the veteran had bilateral wrist pain due 
to weight lifting, and that it bothered him when he did a lot 
of weight lifting or pushups.  Also of record was the report 
of a VA examination conducted in June 1999, which indicates a 
diagnosis of wrist strain from extension, no arthritis.

The evidence received since the RO's July 1989 decision 
includes an April 2002 statement by the veteran's VA primary 
care physician.  The physician noted that the veteran's 
service medical records reflected an injury to his left hand 
in March 1997, and that he had required continuing treatment 
for wrist pain since the time of the initial injury.  He 
indicated that limitation of usage by pain of the left wrist 
contributed to the worsening of symptoms in the right wrist.  
He concluded that the condition documented as early as March 
1997 was the same condition for which the veteran was 
currently being treated.  

The veteran's claim for a bilateral wrist condition was 
originally denied, in part, because there was no competent 
evidence of a relationship between the injury in service and 
a current condition.  Since that determination, the evidence 
contains an opinion relating the current condition to 
service, a previously unestablished fact.  Based upon the 
reasoning at the time of the prior decision, the evidence is 
relevant and probative of the issue at hand, and the claim is 
reopened.  

Increased Ratings

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  The 
Board has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  
In this regard, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

	Low Back Disability

The veteran was afforded a VA examination in June 2002.  He 
reported pain in his low back since 1996, and indicated that 
the pain was constant.  He denied numbness or tingling.  
Physical examination revealed evidence of painful motion in 
all directions, but no weakness, fatigue, lack of endurance, 
or incoordination.  There was evidence of mild paraspinal 
muscle spasm.  No tenderness or weakness was found.  Straight 
leg raising was negative at 50 degrees bilaterally.  Lasegue 
sign was negative.  Range of motion testing revealed flexion 
to 55 degrees with pain, extension to 25 degrees with pain, 
lateral flexion to 25 degrees bilaterally with pain, and 
rotation to 35 degrees with pain.  The examiner noted that 
there was no evidence of radiculopathy and that reflexes were 
symmetric.  He recommended that the veteran avoid frequent 
bending, stooping, and crouching.  The diagnosis was 
degenerative changes of the lumbar spine.

An MRI conducted in January 2002 resulted in an impression of 
minimal early degenerative changes at L4-5 with mild disc 
space narrowing and small osteophytes.  There was no evidence 
of any focal disc herniation of spinal canal stenosis.  No 
obvious pars defect was seen.  

Mechanical back pain was noted in November 2002.  The veteran 
reported that Vicodin significantly reduced his pain.  No 
radicular component was found on examination.  The veteran 
was advised that treatment included stretching, physical 
therapy, nonsteroidal anti-inflammatories, ice/heat, a lumbar 
support pillow and maintaining correct posture.

A February 2003 VA treatment note indicates radicular pain of 
one year's duration.  The veteran could bend to touch his mid 
shins.  No tenderness was detected.  The assessment was 
lumbar degenerative disc disease with sciatica.  Physical 
therapy was prescribed.  

A March 2003 statement by the veteran's VA primary care 
physician indicates that the veteran often required bed rest 
for treatment of myofascial pain syndrome, and that he had a 
diagnosis of degenerative joint disease with a myofascial 
component.  

An April 2003 physical therapy note reflects the veteran's 
report of feeling more flexible.  In June 2003 the veteran 
reported that he had pain that radiated to his right buttock, 
but not down his leg.  Strength was 5/5 throughout all lower 
extremities.  Sensation was intact.  Straight leg raising was 
negative.  The assessment was lumbar myofascial pain and 
lumbar degenerative disc disease with occasional radiation 
down the right leg in the  past, but not currently.  The 
examiner noted that there was no neurologic deficit.  

A September 2003 VA treatment note indicates an assessment of 
mechanical back pain exacerbated by sleep disturbance.  
Lumbago was subsequently noted in September 2003.  

On VA examination in January 2004, the veteran reported 
constant low back pain with radiation to the right hip.  He 
endorsed significant spasm and locking of his back, and noted 
that when such episodes occurred, he had trouble with his 
activities of daily living.  He indicated that he could 
function only with  medication.  On physical examination, 
there was tenderness over the entire lumbar spine in the 
midline and paralumbar region, more so on the right.  Range 
of motion resting revealed flexion to 50 degrees with pain, 
extension to 10 degrees with pain, left lateral flexion to 10 
degrees with pain, right lateral flexion to 15 degrees with 
pain, left rotation to 20 degrees with pain, and right 
rotation to 30 degrees with pain.  There was no  muscle 
spasm, and straight leg raising was negative.  Range of 
motion was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination.  There was no 
ankylosis.  The veteran's posture was normal.  Motor 
examination showed good tone bilaterally with good active 
motion.  There was no atrophy or fasciculation.  Strength was 
5/5 throughout, with no focal motor deficits.  The diagnosis 
was intervertebral disc syndrome with slight retrolisthesis 
at L4-5.  The examiner noted that objectively, the veteran 
had tenderness without muscle spasm and limited range of 
motion.  He noted that there was a very small area over the 
right upper anterior thigh over the L2 distribution that had 
some sensory deficit, without any motor weakness.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code  5295 provided a 10 
percent evaluation for lumbosacral strain with characteristic 
pain on motion.  Where there is muscle spasm on extreme 
forward bending and loss of lateral motion in a standing 
position, a 20 percent rating was provided.  A 40 percent 
rating was warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum available 
under Diagnostic Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran's low back disability is evaluated as 20 percent 
disabling pursuant to the criteria for intervertebral disc 
syndrome.  In order to warrant a higher evaluation under that 
diagnostic criteria, the evidence must demonstrate severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, or incapacitating episodes having a 
total duration of at least four weeks during the previous 12 
months.  The evidence does not show that the veteran suffers 
from severe intervertebral disc syndrome.  In fact, the 
record reflects assessments of mechanical back pain.  While 
the most recent VA examination disclosed a small area of 
sensory deficit in the right upper anterior thigh, the 
veteran had full strength, good tone and active motion, no 
focal motor deficits, and no atrophy or fasciculation.  As 
such, the Board finds that the preponderance of the evidence 
is against a 40 percent evaluation for intervertebral disc 
syndrome under Diagnostic Code 5293.  The 20 percent 
evaluation also contemplates moderate limitation of motion or 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  In order to warrant an evaluation in excess of 
20 percent, the disability must be manifested by the 
functional equivalent of severe limitation of motion or 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.

The evidence shows moderate limitation of motion of the 
lumbar spine, warranting a rating of 20 percent under 
Diagnostic Code 5292.  There is no indication of severe 
lumbosacral strain, rendering Diagnostic Code 5295 
inapplicable.  There is likewise no evidence demonstrating 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or of favorable ankylosis of the entire thoracolumbar 
spine.  Rather, the evidence tends to establish that the 
veteran's functional impairment is the same as his actual 
limitation of motion.  His functional flexion has remained at 
50 degrees or greater.  Further, his combined range of motion 
has been greater than 120 degrees.  His strength, endurance, 
and coordination have remained intact.  DeLuca, supra.  
Accordingly, a higher rating pursuant to the general rating 
formula effective September 2003 is also not warranted.

The Board notes that the amendments allow intervertebral disc 
syndrome to be evaluated based on either the total duration 
of incapacitating episodes, or on the combination of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
evaluation. While the veteran's primary care physician has 
noted that the veteran required bed rest for treatment of 
myofascial pain syndrome, there is no evidence that such 
treatment has a total duration of at least four weeks during 
the previous 12 month period.  

However, the record does establish some complaints of 
radiating pain with a specific finding of decreased sensation 
in the right lower extremity.  In view of the limited finding 
and the absence of trophic changes, the Board concludes that 
a separate 10 percent evaluation is warranted for the 
decreased sensation in the right lower extremity.  In 
reaching this determination the Board notes that there was 
never a prohibition of rating pure limitation of motion 
separately from neurologic deficit.  38 C.F.R. § 4.14.

	Knees

The report of a January 2002 MRI indicates a linear tear of 
the posterior horn of the medial meniscus and small joint 
effusion.  An MRI of the right knee revealed a tear at the 
posterior horn of the medial meniscus and trace joint 
effusion.  The veteran underwent surgery on his left knee in 
March 2002, at a VA facility.  

In June 2002 the veteran reported that he had clicking and 
range of motion limitations of the left knee since the 
surgery.  He indicated that he had intermittent pain and that 
it was exacerbated by kneeling.  He stated that the pain 
decreased with rest.

In June 2002, the veteran submitted to a VA examination.  He 
reported swelling of both knees, with a locking sensation and 
pain in the right knee.  Physical examination of the knees 
revealed no evidence of heat, redness, swelling, effusion, 
drainage, abnormal movement, instability or weakness.  Drawer 
and McMurray tests were negative.  Active range of motion of 
the right knee was from zero to 115 degrees, with pain at the 
end ranges of motion.  Active range of motion of the left 
knee was from zero to 105 degrees, with pain at zero and 105 
degrees.  Range of motion was not additionally affected by 
weakness, fatigue, lack of endurance, or incoordination.  
There was no evidence of muscle atrophy.  The examiner noted 
that functional limitations included avoidance of kneeling, 
crouching, crawling, and walking on uneven ground.  The 
diagnosis was degenerative changes of the knees.

An October 2002 VA psychiatry note indicates that the 
provider approved a handicapped sticker because of the 
veteran's knee disability.  

On VA examination in January 2004, the veteran reported that 
he had undergone arthroscopic surgery without much 
improvement.  He indicated that at the time of the 
examination, his right knee was slightly worse than the left.  
He noted pain with kneeling and going up stairs.  He stated 
that for the past few years, his knee pain had been daily and 
constant.  He reported constant pain with driving and 
indicated that both knees got tired and weak quickly.  He 
indicated that his knee pain worsened toward the end of the 
day.  On physical examination there was no evidence of 
abnormal weight bearing.  The left knee had diffuse 
tenderness with no swelling.  Range of motion was from zero 
to 120 degrees with pain at the extremes of motion.  The 
right knee also had diffuse tenderness with no swelling.  
Range of motion was from five degrees to 110 degrees, with 
pain at the extremes of motion.  Range of motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  There was no ankylosis.  Drawer and 
McMurray tests were negative bilaterally.  There was no 
crepitus bilaterally.  The diagnosis was traumatic arthritis 
of the knees.  The examiner noted that objectively, the 
veteran had tenderness over the anterior aspect of both knees 
with limited range of motion.  He indicated that the veteran 
had normal gait and posture.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2005).  

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.  

The veteran's bilateral knee disability has been evaluated 
pursuant to the diagnostic code pertaining to traumatic 
arthritis, and 10 percent ratings have been assigned for each 
knee.  Review of the record indicates that the veteran's 
actual range of motion and his functional impairment are 
essentially the same, with pain at the extremes of motion.  
DeLuca, supra.  

With respect to the veteran's right knee, the Board observes 
that at worst, the evidence shows five degrees of extension 
and 110 degrees of flexion.  An evaluation of 10 percent has 
been assigned.  This evaluation contemplates the presence of 
periarticular pathology productive of painful motion.  It 
also contemplates actual limitation of motion, or the 
functional equivalent of limitation of flexion to 45 degrees 
or limitation of extension to 10 degrees.  In order to 
warrant an increased evaluation, the impairment must 
approximate the functional equivalent of limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees.   

As discussed above, Section 4.59 provides that actually 
painful, unstable or malaligned joints, are entitled to at 
least the minimum compensable rating for the joint.  As this 
veteran has both limitation of flexion and extension, he is 
clearly more disabled than a veteran with just one 
impairment.  Accordingly, a separate 10 percent evaluation is 
warranted for periarticular pathology productive of painful 
extension.  

However, evaluations in excess of 10 percent for extension 
and flexion are not warranted.  In regard to flexion, there 
is no objective or subjective evidence that any impairment 
has functionally limited flexion to 30 degrees.  Similarly, 
there is nothing to suggest functional impairment of 
extension to 15 degrees.  Rather, the veteran retains 
functional use greater than extension to 10 degrees and 
flexion to 100 degrees.  

	With regard to the evaluation of the veteran's left knee 
disability, the Board notes that the veteran can fully extend 
his left knee to zero degrees and flex to 120, which results 
in noncompensable evaluations when applied to the criteria 
for limitation of motion.  The veteran has periarticular 
pathology productive of painful flexion.  Extension has been 
repeatedly reported as full, to zero degrees.  As such, the 
Board concludes that the RO appropriately evaluated the 
veteran's knee disabilities as 10 percent disabling pursuant 
to the criteria for arthritis.

The Board observes that the veteran has undergone surgery on 
his left knee for a small tear in the medial meniscus.  
Diagnostic Code 5258 contemplates a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  However, the 
current findings pertaining to the veteran's left knee do not 
show the frequent locking and effusion required for 
application of this criteria.  

The Board also notes that there is no evidence of instability 
or subluxation.  Although the veteran has endorsed a history 
of instability, his knees have been found to be stable on 
repeated examination.  In this regard the Board finds that 
the clinical observations of skilled professionals are more 
probative than the veteran's lay statements.  Therefore, 
separate evaluations for instability or subluxation are not 
warranted.
ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral wrist condition is granted.

Entitlement to an increased rating for limitation of motion 
due to degenerative joint disease of the lumbar spine is 
denied.

A separate 10 percent evaluation for lumbar degenerative disc 
disease manifested by sensory impairment of the right lower 
extremity is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A separate 10 percent evaluation for limitation of extension 
of the right knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for right knee 
limitation of flexion is denied.

Entitlement to an increased rating for degenerative joint 
disease of the left knee is denied.




REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the issues remaining on appeal.  

With respect to the veteran's claim of entitlement to service 
connection for a bilateral wrist disorder, the Board notes 
that there is a conflict in the record.  Specifically, the 
August 1998 VA examiner concluded that the veteran's wrist 
pain was caused by weight lifting and performing push ups.  
However, the veteran's  primary care physician has stated 
that his wrist condition is related to an injury in service.  
Neither provider discussed the underlying rationale for their 
conclusions.  The Board therefore concludes that an 
additional examination be conducted to determine the nature 
and etiology of the veteran's claimed wrist condition.  

Regarding the veteran's claim for a total rating based on 
unemployability, the Board notes that the RO did not notify 
him of the evidence and information necessary to substantiate 
his claim.  

The veteran has been noted to be attending college as a 
recipient of VA vocational rehabilitation benefits.  The 
veteran's vocational rehabilitation records should be 
associated with the claims folder.  

Moreover, as further development of the veteran's claim for 
service connection may provide evidence in support of the 
veteran's claim for TDIU, the Board concludes that it would 
be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 
Vet.App. 11 (1998), citing Harris v. Derwinski, 1 Vet.App. 
180 (1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1. The RO should send a letter with 
respect to the issue of entitlement to a 
total rating based on individual 
unemployability that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any currently present 
bilateral wrist disorder.  A complete 
history should be elicited.  The examiner 
should identify all currently present 
wrist disorder(s), separately addressing 
each wrist.  With respect to each 
currently present disorder of the wrists, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such disorder 
is related to any injury or disease in 
service.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


